ORMOND, J.
The established rule, as to confessions, or admissions, is, that they must be taken altogether, that which makes for the party, as well as that which makes against him. But the jury are not bound to give equal credence to every part of the statement; they may for sufficient reasons, give effect to one part of the admission, and reject the other. What facts, or circumstances, would authorize the jury to reject one part of the statement, and receive the other, is a question not raised upon the record. It may however be stated, that where the admission is not a whole, or entire thing, but as here, consists of parts, though the jury may reject the part, making for the party asserting it, such rejection cannot be capriciously made, though evidence of slight facts, or circumstances, would be sufficient to authorize the jury to refuse to give credence to a part of the statement. [Smith v. Hunt, 1 McCord, 449; Newman v. Bradley, 1 Dall. 240; Turner v. Child, 1 Dev. 133; Randle v. Blackburn, 5 Taunton, 245.]
The charges moved for, were properly rejected, as they propose to take from the jury, the right to judge of the credit to be given to the different parts of the admission, and for the same *759reason, the Court erred in the charge given, by which it assumed to charge upon the facts, and in effect directed the jury to reject all that part of the testimony, by which the defendant discharged himself.
Let the judgment be reversed and the cause remanded.